Case 2:20-cv-02614-JS-AYS Document 22 Filed 08/31/20 Page 1 of 4 PageID #: 303




 Rajwinder Kaur
 16 Virginia Rd.
 Lake Grove, NY 11755                                                         /HTf] ■ •      ,
                                                                              LIUJ :      ■ ,I          1
 RoutinePayments@gmail.com
Plaintiff, In Pro Per
                                                                                       Cci'/r:


                                        UNITED STATES DISTRICT COURT


                                       EASTERN DISTRICT OF NEW YORK

RAJWINDER KAUR,an individual
                                                           Case No. CV 20-26140S}(AYS)
  as Plaintiff,

 vs.

                                                           PLAINTIFF'S RULE 26(a)(1) DISCLOSURES
EQUIFAX,INC., a corporation; EQUIFAX
INFORMATION SERVICES,LLC,a corporation;
EXPERIAN INFORMATION SOLUTIONS,INC,a
corporation; TRANS UNION,LLC,a corporation;
and DOES 1-10,inclusive


 Defendantfs).

                                                                                                     AUG .? f :>n^u
                                                                                                 P          i


Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure,Plaintiff, Rajwinder Kaur,("Plairitlfr^,in pro
per, makes the following initial disclosures.

       A.The name and,if known,the address and telephone number ofeach individual likely to have
discoverable information - along with the subjects ofthat information - that the disclosing party may
use to support its claims or defenses, unless solely for impeachment.

         Plaintiff has not yet discovered all individuals who may have discoverable, non-privileged
information that may support Plaintiff's claims in this case.

         To date.Plaintiff has identified the following:

    1. Mark Begor,CEO                                                          Knowledge of company policies and
        Equifax                                                   procedures.
        1550 Peachtree Street, NW,H46
        Atlanta, GA 30309

    2. John W.Gamble,Jr., Corporate VP.                                        Knowledge ofcompany policies and
        Equifax                                                   procedures.
        1550 Peachtree Street, NW,H46
        Atlanta, GA 30309


    3. Mike Rogers,Chairman                                                   Knowledge ofcompany policies and

                                                       Page 1 of4
                                       PLAINTIFF'S RULE 26(a)(1)DISCLOSURES
                                                Kaur V. Equifax, Inc.,et al
Case 2:20-cv-02614-JS-AYS Document 22 Filed 08/31/20 Page 2 of 4 PageID #: 304
Case 2:20-cv-02614-JS-AYS Document 22 Filed 08/31/20 Page 3 of 4 PageID #: 305
Case 2:20-cv-02614-JS-AYS Document 22 Filed 08/31/20 Page 4 of 4 PageID #: 306
